DETAILED ACTION
	Claims 1-3, 5, 6, 8-11, 14-19, 23-25, and 27-29 are pending in the present application.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Amendments
	The amendment filed on April 27, 2022 has been acknowledged and has been entered into the present application file.
Information Disclosure Statement
	The Information Disclosure Statement filed on June 29, 2022 has been considered by the Examiner.
Previous Claim Rejections - 35 USC § 102
Claim(s) 1, 3, 5, 6, 10, and 14 were previously rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by McNamara et al. (Energy & Environmental Science, 2010, 917-923).
The compound has been excluded by a proviso, and the claims are no longer anticipated.  The rejection is withdrawn.
Previous Double Patenting Rejections
Claims 1, 3, 5, 6, 10, and 14 were previously rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,981,038. 
Claims 1, 3, 5, 6, 10, and 12-14 were previously rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,828,367. 
	The Applicant has filed a terminal disclaimer over the above two patents, and the terminal disclaimer has been approved by the Office.  Therefore, the rejections are withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 3, 5, and 10 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Karlicek et al. (Chem. Zvesti, 1981, 491-499).
	Karlicek et al. teach the compound 
    PNG
    media_image1.png
    69
    151
    media_image1.png
    Greyscale
, which reads on the claims where the compound of Formula I is a compound of Formula II, n is 2, R1 is OR5, R5 is hydrogen, m is 0, and R2 is the HDAC targeting moiety hydroxamic acid.  See compound I, page 492.
Claims 1, 3, 6, 10, and 27 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Woolfolk et al. (J. Org. Chem., 1956, 436-438).
	Woolfolk et al. teach the compound 
    PNG
    media_image2.png
    167
    316
    media_image2.png
    Greyscale
, which reads on the claims where the compound of Formula I is a compound of Formula II, n is 1 and in the para position, R1 is hydrogen, m is 0, and R2 is the HDAC targeting moiety unsubstituted hydroxybenzamide.  See page 437, Table I, o-aminophenol amide of para-phenylazobenzoic acid.
Allowable Subject Matter
Claims 14 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 29 is allowed.
Conclusion
	Claims 1, 3, 5, 6, 10, and 27 are rejected.  Claims 14 and 28 are objected to.  Claim 29 is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626